DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 9 through 20 are cancelled.
 Authorization for this examiner’s amendment was given in an interview with Carl Schlear on 7/26/22. 
 Allowable Subject Matter
Claims 1 and 3 through 8 are allowed. 
  The following is an examiner’s statement of reasons for allowance:
A semiconductor wafer comprising: 
A second substrate on a second insulator on a first insulator on a first substrate;
a plurality of second pads on a plurality of first pads between the first and second insulators; a stacked film alternately including a plurality of first insulating layers and a plurality of second insulating layers, Wherein the first insulator and the second insulator are connected to each other between an edge face of the first insulator and an edge face of the second insulator, the second insulator intervenes between the first insulator and the stacked film at the edge faces of the first and second insulators, and the edge face of the first insulator, the edge face of the second insulator, and an edge face of the stacked film are a trimming face of the first insulator, a trimming face of the second insulator, and a trimming face of the stacked film. respectively.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817          

/BRADLEY SMITH/Primary Examiner, Art Unit 2817